11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                           * From the 42nd District Court
                                                of Taylor County,
                                                Trial Court No. 48465-A.

Vs. No. 11-16-00171-CV                        * November 16, 2017

One Motor Vehicle 2008 Nissan                 * Memorandum Opinion by Wright, C.J.
Pickup VIN #1N6AA07C88N305551,                  (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against the State of Texas.